DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Response to Election Restriction
	In response to election restriction, applicant elected claims 1-16 without traverse. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 1-4, 7-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2011/0193237, hereinafter Tian) in view of Deshpande et al. (US 2022/0193858, hereinafter Deshpande). 
With respect to claim 1, Tian discloses a method of manufacturing a packaged semiconductor device (Fig. 6), the method comprising: placing a plurality of semiconductor die (210 of fig. 2, fig. 2 indicates one die, however, it’s obvious that the semiconductor package will have more than on die) on a first side of a carrier substrate (top side of 240); encapsulating with an encapsulant (280) the plurality of semiconductor die (280 covers 210, however, it’s obvious that the semiconductor package will have more than on die) and an exposed portion (280 covers exposed portion of 240 between connection pads 220) of the first side of the carrier substrate (top of 240); placing a cooling fixture (810) over the encapsulant (para 0021 and 0025; cooling is post mold); and cooling the encapsulant (para 0021; cooling encapsulant) by way of air exiting the cooling fixture (Para 0025; chilled air for providing post mold curing).
Tian does not explicitly disclose that the cooling fixture includes a plurality of nozzles, wherein an air flow rate, air temperature, or duration of air exiting a first nozzle of the plurality of nozzles is different from that of a second nozzle of the plurality of nozzles.
In an analogous art, Deshpande discloses that the cooling fixture includes a plurality of nozzles (Para 0085-0086; plurality of nozzles 276), wherein an air flow rate, air temperature, or duration of air exiting a first nozzle of the plurality of nozzles is different from that of a second nozzle of the plurality of nozzles (Para 0086; and 0130; flow rate of the coolant to individual ones of the plurality nozzles is independently controlled, the flow rate of coolant from one nozzle can be lower or higher than the other nozzle). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian’s method by adding Deshpande’s disclosure in order to individually control the temperature of different sections of the package independent of each other to get the optimal results. 
With respect to claim 2, Tian does not explicitly disclose wherein the first nozzle of the plurality of nozzles is configured for cooling a first region of the encapsulant and the second nozzle of the plurality of nozzles is configured for cooling a second region of the encapsulant different from the first region.
In an analogous art, Deshpande discloses wherein the first nozzle of the plurality of nozzles is configured for cooling a first region of the encapsulant and the second nozzle of the plurality of nozzles is configured for cooling a second region of the encapsulant different from the first region (Fig. 2C; nozzles 276 are arranged on top of different regions of the device and those regions are different from each).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian’s method by adding Deshpande’s disclosure in order to individually control the temperature of different sections of the package independent of each other to get the optimal results. 
With respect to claim 3, Tian does not explicitly disclose wherein the air exiting the first nozzle of the plurality of nozzles occurs during a first step of a predetermined sequence and the air exiting the second nozzle of the plurality of nozzles occurs during a second step of the predetermined sequence, the second step different from the first step.
In an analogous art, Deshpande discloses wherein the air exiting the first nozzle of the plurality of nozzles occurs during a first step of a predetermined sequence and the air exiting the second nozzle of the plurality of nozzles occurs during a second step of the predetermined sequence, the second step different from the first step (Para 0086;  0107 and 0130; the process steps are performed in multiple stages and one or more parameters change for each stage of the sequence. The nozzles delivering the coolant are individually controlled. The nozzles can be controlled to operate in a certain sequence). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian’s method by adding Deshpande’s disclosure in order to individually control the temperature of different sections of the package independent of each other to get the optimal results. 
With respect to claim 4, Tian does not explicitly disclose controlling by way of a controller unit the air flow rate, air temperature, or duration of the air exiting the first and the second nozzles of the plurality of nozzles.
In an analogous art, Deshpande discloses controlling by way of a controller unit (204n of Fig. 2C) the air flow rate, air temperature, or duration of the air exiting the first and the second nozzles of the plurality of nozzles (Para 0086; and 0130; flow rate of the coolant to individual ones of the plurality nozzles is independently controlled by the controller, the flow rate of coolant from one nozzle can be lower or higher than the other nozzle). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian’s method by adding Deshpande’s disclosure in order to individually control the temperature of different sections of the package independent of each other to get the optimal results. 
	With respect to claim 7, Tian does not explicitly disclose wherein the carrier substrate includes a sensor coupled to an external monitor unit, the monitor unit configured to provide an output signal.
In an analogous art, Deshpande discloses wherein the carrier substrate includes a sensor (Para 0043; sensors 203a-n) coupled to an external monitor unit (222 of Fig. 2A; sensors 203a-n are communicatively coupled with 222), the monitor unit configured to provide an output signal (Para 0041-0042 and 0062). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian’s method by adding Deshpande’s disclosure in order to individually control the temperature of different sections of the package independent of each other to get the optimal results. 
	With respect to claim 8, Tian does not explicitly disclose adjusting the air flow rate, air temperature, or duration of air exiting the first or the second nozzles of the plurality of nozzles based on the output signal.
	In an analogous art, Deshpande discloses adjusting the air flow rate, air temperature, or duration of air exiting the first or the second nozzles of the plurality of nozzles based on the output signal (Para 0039; 0048; 0059 and 0086).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian’s method by adding Deshpande’s disclosure in order to individually control the temperature of different sections of the package independent of each other to get the optimal results. 
With respect to claim 9, Tian does not explicitly disclose wherein the sensor is characterized as a strain gauge sensor or a temperature sensor.
In an analogous art, Deshpande discloses wherein the sensor is characterized as a strain gauge sensor or a temperature sensor (Para 0063; temperature sensor). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian’s method by adding Deshpande’s disclosure in order to control the temperature of different sections of the package to get the optimal results. 
With respect to claim 10, Tian discloses a method of manufacturing a packaged semiconductor device (Fig. 6), the method comprising: placing a plurality of semiconductor die (210 of fig. 2, fig. 2 indicates one die, however, it’s obvious that the semiconductor package will have more than on die) on a first side of a carrier substrate (top side of 240); encapsulating with an encapsulant (280) the plurality of semiconductor die (280 covers 210, however, it’s obvious that the semiconductor package will have more than on die) and an exposed portion (280 covers exposed portion of 240 between connection pads 220) of the first side of the carrier substrate (top of 240); placing a cooling fixture (810) over the encapsulant (para 0021 and 0025; cooling is post mold); and cooling the encapsulant (para 0021; cooling encapsulant) by way of air exiting the cooling fixture (Para 0025; chilled air for providing post mold curing).
Tian does not explicitly disclose that the cooling fixture includes a plurality of nozzles; cooling a first region of the encapsulant by way of air exiting a first nozzle of the plurality of nozzles; and cooling a second region of the encapsulant by way of air exiting a second nozzle of the plurality of nozzles, wherein a property of the air exiting the first nozzle is different from that of the second nozzle.
In an analogous art, Deshpande discloses that the cooling fixture includes a plurality of nozzles (Para 0085-0086; plurality of nozzles 276); cooling a first region of the encapsulant by way of air exiting a first nozzle of the plurality of nozzles (Fig. 2C; nozzles 276 are arranged on top of different regions of the device and those regions are different from each) ; and cooling a second region of the encapsulant by way of air exiting a second nozzle of the plurality of nozzles (Fig. 2C; nozzles 276 are arranged on top of different regions of the device and those regions are different from each), wherein a property of the air exiting the first nozzle is different from that of the second nozzle (Para 0086; and 0130; flow rate of the coolant to individual ones of the plurality nozzles is independently controlled by the controller, the flow rate of coolant from one nozzle can be lower or higher than the other nozzle). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian’s method by adding Deshpande’s disclosure in order to individually control the temperature of different sections of the package independent of each other to get the optimal results. 
With respect to claim 11, Tian does not explicitly disclose controlling by way of a controller unit the property of the air exiting the first nozzle and the second nozzle.
In an analogous art, Deshpande discloses controlling by way of a controller unit the property of the air exiting the first nozzle and the second nozzle (Para 0086; and 0130; flow rate of the coolant to individual ones of the plurality nozzles is independently controlled by the controller, the flow rate of coolant from one nozzle can be lower or higher than the other nozzle). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian’s method by adding Deshpande’s disclosure in order to individually control the temperature of different sections of the package independent of each other to get the optimal results. 
	With respect to claim 12, Tian does not explicitly disclose adjusting the property of the air exiting the first nozzle or the second nozzle based on an output signal of a sensor integrated with the carrier substrate. 
	In an analogous art, Deshpande discloses the property of the air exiting the first nozzle or the second nozzle based on an output signal of a sensor integrated with the carrier substrate (Para 0039; 0048; 0059 and 0086).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian’s method by adding Deshpande’s disclosure in order to individually control the temperature of different sections of the package independent of each other to get the optimal results. 
	With respect to claim 15, Tian does not explicitly disclose wherein the air exiting the first nozzle occurs during a first step of a predetermined sequence and the air exiting the second nozzle occurs during a second step of the predetermined sequence, the second step different from the first step.
	In an analogous art, Deshpande discloses wherein the air exiting the first nozzle occurs during a first step of a predetermined sequence and the air exiting the second nozzle occurs during a second step of the predetermined sequence, the second step different from the first step (Para 0086;  0107 and 0130; the process steps are performed in multiple stages and one or more parameters change for each stage of the sequence. The nozzles delivering the coolant are individually controlled. The nozzles can be controlled to operate in a certain sequence). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian’s method by adding Deshpande’s disclosure in order to individually control the temperature of different sections of the package independent of each other to get the optimal results. 
With respect to claim 16, Tian does not explicitly disclose wherein the property is characterized as air flow rate, air temperature, or duration of the air exiting the first nozzle and the second nozzle.
In an analogous art, Deshpande discloses wherein the property is characterized as air flow rate, air temperature, or duration of the air exiting the first nozzle and the second nozzle (Para 0086; and 0130; flow rate of the coolant to individual ones of the plurality nozzles is independently controlled by the controller, the flow rate of coolant from one nozzle can be lower or higher than the other nozzle). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian’s method by adding Deshpande’s disclosure in order to individually control the temperature of different sections of the package independent of each other to get the optimal results. 

          Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tian /Deshpande in view of Manikam et al. (US 2011/0115125, hereinafter Manikam).
	With respect to claim 5, Tian/Deshpande does not explicitly disclose wherein placing the cooling fixture over the encapsulant includes clamping the cooling fixture onto the encapsulant such that the encapsulant is substantially flattened during the cooling the encapsulant.
In an analogous art, Manikam discloses wherein placing the cooling fixture over the encapsulant includes clamping the cooling fixture onto the encapsulant such that the encapsulant is substantially flattened during the cooling the encapsulant (Para 0029 and Fig. 6A-6C). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian/Dashpande’s method by adding Manikam’s disclosure in order to shape semiconductor devices according to predetermined dimensions. 
	With respect to claim 13, Tian/Deshpande does not explicitly disclose wherein placing the cooling fixture over the encapsulant includes clamping the cooling fixture onto the encapsulant such that the encapsulant is substantially flattened during the steps of cooling the first region of the encapsulant and cooling the second region of the encapsulant.
In an analogous art, Manikam discloses wherein placing the cooling fixture over the encapsulant includes clamping the cooling fixture onto the encapsulant such that the encapsulant is substantially flattened during the steps of cooling the first region of the encapsulant and cooling the second region of the encapsulant (Para 0029 and Fig. 6A-6C). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian/Dashpande’s method by adding Manikam’s disclosure in order to shape semiconductor devices according to predetermined dimensions. 
          Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian /Deshpande in view of Talbot et al. (US 2013/0181336, hereinafter Talbot).
	With respect to claim 6, Tian discloses after cooling the encapsulant, removing the carrier substrate (Fig. 3; Para 0007).
Tian/Deshpande does not explicitly disclose forming a planar-sensitive layer over an active side of the plurality of semiconductor die.
In an analogous art, Talbot discloses forming a planar-sensitive layer over an active side of the plurality of semiconductor die (Para 0046 and 0047; forming redistribution layer over an active side after removing support structure).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian/Dashpande’s method by adding Talbot’s disclosure in order to connect different components of a semiconductor package. 
With respect to claim 14, Tian discloses after cooling the first region and the second region of the encapsulant, removing the carrier substrate (Fig. 3; Para 0007).
Tian/Deshpande does not explicitly disclose forming a planar-sensitive layer over an active side of the plurality of semiconductor die.
In an analogous art, Talbot discloses forming a planar-sensitive layer over an active side of the plurality of semiconductor die (Para 0046 and 0047; forming redistribution layer over an active side after removing support structure).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Tian/Dashpande’s method by adding Talbot’s disclosure in order to connect different components of a semiconductor package. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816